          F -X C h a n ge                                                                                                                        F -X C h a n ge
    PD                                                                                                                                      PD




                         !




                                                                                                                                                                !
                        W




                                                                                                                                                               W
                       O




                                                                                                                                                              O
                     N




                                                                                                                                                            N
                   y




                                                                                                                                                          y
                bu




                                                                                                                                                       bu
              to




                                                                                                                                                     to
          k




                                                                                                                                                 k
        lic




                                                                                                                                               lic
    C




                                                                                                                                            C
w




                                                                                                                                       w
                                m




                                                                                                                                                                       m
    w                                                                                                                                      w
w




                                                                                                                                        w
                               o




                                                                                                                                                                      o
        .d o                   .c                                                                                                              .d o                   .c
               c u -tr a c k                                                                                                                          c u -tr a c k
                           1        ADAM PAUL LAXALT
                                      Attorney General
                           2        Allison Herr (Bar No. 5383)
                                      Senior Deputy Attorney General
                           3        State of Nevada
                                    Office of the Attorney General
                           4        555 E. Washington Ave., #3900
                                    Las Vegas, NV 89101
                           5        (702) 486-3799 (phone)
                                    (702) 486-2377 (fax)
                           6        AHerr@ag.nv.gov
                                    Attorneys for Respondents
                           7

                           8                                    UNITED S TATES DIS TRICT COUR T
                           9                                             DISTRI CT OF NEVA DA
                         10          STEVEN DANIEL ORR,
                                                                                        Case No. 2:17-cv-02908-RFB-GWF
                         11                  Petitioner,
                                                                                         MOTION FOR ENLARGEMENT OF TIME
                         12          vs.                                                   TO FILE RESPONSE TO AMENDED
                                                                                           PETITION FOR WRIT OF HABEAS
                         13          BRIAN WILLIAMS, et al.,                                     CORPUS (ECF NO. 6)
                         14                  Respondents.                                            (SECOND REQUEST)
                         15

                         16

                         17                Respondents move this Court for an enlargement of time of sixty (60) days from the current due
                         18         date of November 19, 2018, up to and including Friday January 18, 2019, in which to file their answer
                         19         or other responsive pleadings to the Amended Petition for Writ of Habeas Corpus (ECF No. 6). This
                         20         motion is made pursuant to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based
                         21         upon the attached affidavit of counsel.
                         22                This is the second enlargement of time sought by Respondents and is brought in good faith and
                         23         not for the purpose of delay.
                         24                DATED November 16, 2018.
                         25                                                     ADAM PAUL LAXALT
                                                                                Attorney General
                         26
                                                                                By: /s/ Allison Herr
                         27                                                         Allison Herr (Bar No. 5383)
                                                                                    Senior Deputy Attorney General
                         28



                       30                                                         Page 1 of 4
          F -X C h a n ge                                                                                                                           F -X C h a n ge
    PD                                                                                                                                         PD




                         !




                                                                                                                                                                   !
                        W




                                                                                                                                                                  W
                       O




                                                                                                                                                                 O
                     N




                                                                                                                                                               N
                   y




                                                                                                                                                             y
                bu




                                                                                                                                                          bu
              to




                                                                                                                                                        to
          k




                                                                                                                                                    k
        lic




                                                                                                                                                  lic
    C




                                                                                                                                               C
w




                                                                                                                                          w
                                m




                                                                                                                                                                          m
    w                                                                                                                                         w
w




                                                                                                                                           w
                               o




                                                                                                                                                                         o
        .d o                   .c                                                                                                                 .d o                   .c
               c u -tr a c k                                                                                                                             c u -tr a c k
                           1                                        DECLARATION OF ALLISON HERR
                           2        STATE OF NEVADA )
                                                    ) ss:
                           3        COUNTY OF CLARK )
                           4               I, Allison Herr, being first duly sworn under oath, depose and state as follows:
                           5               1.      I am an attorney licensed to practice law in all courts within the State of Nevada, and am
                           6        employed as a Senior Deputy Attorney General in the Office of the Nevada Attorney General. I have
                           7        been assigned to represent Respondents in the case of Steven Daniel Orr v. Brian Williams, et al., Case
                           8        No. 2:17-cv-02908-RFB-GWF, and as such, have personal knowledge of the matters contained herein.
                           9               2.      This motion is made in good faith and not for the purpose of delay.
                         10                3.      The answer or other responsive pleadings to the Amended Petition for Writ of Habeas
                         11         Corpus (ECF No. 6) are currently due on Monday, November 19, 2018.
                         12                4.      I have been unable with due diligence to timely complete the response herein as I have
                         13         only recently been able to complete my review of the entirety of the record, and need additional time to
                         14         draft my responsive pleadings and have those pleadings reviewed and approved by my supervisor.
                         15                5.      So far this year, our office has opened 1045 new state and federal habeas cases. In addition
                         16         to this case, I am responsible for responding to petitions and drafting orders for approximately 20% of
                         17         all state court habeas petitions that challenge time credits, 80% of the petitions raising due process
                         18         violations during parole revocations, and 80% of the state habeas petitions challenging the loss of time
                         19         credits from prison disciplinary proceedings. I am also responsible for certain non-time credit state
                         20         petitions and direct appeals to the Nevada Supreme Court arising out of the Attorney General’s
                         21         prosecutions. Given the recent departure of two very experienced habeas attorneys from our unit, along
                         22         with one of our other colleagues being out on maternity leave, we are experiencing unprecedented
                         23         constraints on our resources.
                         24                6.      In the next sixty days I have responsive pleadings due in five other federal habeas cases
                         25         including Deangelo Malone 2:18-cv-00764, due November 27, 2018; Michael Patterson 2:17-cv-02131,
                         26         due December 10, 2018; Karisma Garcia 3:17-cv-00711, due December 14, 2018; Melanie Ochs 2:16-
                         27         cv-00982, due January 4, 2019; and Elizabeth Carley 2:16-cv-02227, due January 7, 2019.
                         28



                       30                                                          Page 2 of 4
          F -X C h a n ge                                                                                                                                F -X C h a n ge
    PD                                                                                                                                            PD




                         !




                                                                                                                                                                      !
                        W




                                                                                                                                                                     W
                       O




                                                                                                                                                                    O
                     N




                                                                                                                                                                  N
                   y




                                                                                                                                                                y
                bu




                                                                                                                                                             bu
              to




                                                                                                                                                           to
          k




                                                                                                                                                         k
        lic




                                                                                                                                                     lic
    C




                                                                                                                                                  C
w




                                                                                                                                             w
                                m




                                                                                                                                                                           m
    w                                                                                                                                            w
w




                                                                                                                                              w
                               o




                                                                                                                                                                           o
        .d o                   .c                                                                                                      do            .                 .c
               c u -tr a c k                                                                                                              c u -tr a c k
                           1               7.     Based on the foregoing, and given the upcoming holiday schedule, I respectfully request
                           2        an enlargement of time of sixty (60) days, up to and including Friday, January 18, 2019, to respond to
                           3        Orr’s Amended Petition. This is my second request for extension in this case.
                           4               I declare under penalty of perjury that the foregoing is true and correct.
                           5               Executed on this 16th day of November, 2018.
                           6                                                              /s/ Allison Herr
                                                                                          Allison Herr (Bar No. 5383)
                           7

                           8

                           9

                         10         IT IS SO ORDERED:

                         11

                         12
                                    ________________________________
                         13
                                    RICHARD F. BOULWARE, II
                         14         UNITED STATES DISTRICT JUDGE
                         15         DATED this 20th day of November, 2018.
                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28



                       30                                                           Page 3 of 4
          F -X C h a n ge                                                                                                                         F -X C h a n ge
    PD                                                                                                                                       PD




                         !




                                                                                                                                                                 !
                        W




                                                                                                                                                                W
                       O




                                                                                                                                                               O
                     N




                                                                                                                                                             N
                   y




                                                                                                                                                           y
                bu




                                                                                                                                                        bu
              to




                                                                                                                                                      to
          k




                                                                                                                                                  k
        lic




                                                                                                                                                lic
    C




                                                                                                                                             C
w




                                                                                                                                        w
                                m




                                                                                                                                                                        m
    w                                                                                                                                       w
w




                                                                                                                                         w
                               o




                                                                                                                                                                       o
        .d o                   .c                                                                                                               .d o                   .c
               c u -tr a c k                                                                                                                           c u -tr a c k
                           1                                           CERTIFICATE OF SERVICE
                           2               I hereby certify that I electronically filed the foregoing Motion for Enlargement of Time to File
                           3        Answer to Petition for Writ of Habeas Corpus (Second Request) with the Clerk of the Court by using the
                           4        CM/ECF system on November 16, 2018.
                           5               I certify that some of the participants in the case are not registered CM/ECF users. I have mailed
                           6        the foregoing document by First-Class Mail, postage prepaid, or have dispatched it to a third party
                           7        commercial carrier for delivery within 3 calendar days to the following non-CM/ECF participants:
                           8
                                           Steven Daniel Orr, #61949
                           9               High Desert State Prison
                                           P.O. Box 650
                         10                Indian Springs, Nevada 89070

                         11
                                                                                 /s/ K. Plett
                         12                                                      An employee of the Office of the Attorney General
                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28



                       30                                                         Page 4 of 4
